COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                ORDER ON MOTION FOR EN BANC RECONSIDERATION



Case number: 01-12-00393-CV

Style: Memorial Hermann Surgery Center Texas Medical Center, L.L.P. v. Lester Smith &
       Patricia Nelson-Smith

Date motion filed:     January 13, 2013

Party filing motion:   Appellees


Tthe Court having voted against rehearing en banc, it is ordered that the motion for rehearing en
banc is denied.




Judge’s signature:     /s/ Jane Bland
                       Acting for the Court

Before: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Massengale, Brown,
and Huddle. Justice Sharp not participating.




Date: April 8, 2013